Citation Nr: 0736725	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-34 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating action.  

The Board denied the veteran's appeal in a decision in August 
2005 decision.  The veteran thereupon appealed to the United 
States Court of Appeals for Veterans' Claims (Court).  

A May 2006 Court order granted a joint motion of the parties 
to vacate the Board's decision and remand the issue back to 
the Board for further development.  The Board in turn 
remanded the case back to the RO in October 2006.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is competently diagnosed as having a 
hepatitis C infection.  

3.  The currently demonstrated hepatitis C is shown as likely 
as not to have been acquired during the veteran's period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a hepatitis C infection is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the fully favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, VA and private medical records document current 
chronic hepatitis C.  Accordingly, the first element of 
service connection (evidence of a claimed disability) is 
established.  

The veteran asserts that he had several risk factors for 
hepatitis C infection during military service, including 
inoculation by air jet, dental treatment using inadequately 
sterilized instruments and a history of unprotected sex as 
demonstrated by venereal disease in the service medical 
records.  He further asserts that he had no risk factors 
after discharge from service, so his infection must have been 
due to exposure during service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  In this case, the medical 
evidence of such an etiological connection is conflicting.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In support of the claim, private physician Dr. IMJ submitted 
a letter in June 2005 stating that the veteran had been under 
his care since 1999 for treatment and management of hepatitis 
C.  The letter stated that it was difficult to determine 
exactly when the veteran contracted the virus, since the 
diagnostic test for such infection was developed in 1991, but 
that based on the characteristic development of the disease, 
and based on the factors of the veteran's exposure and 
lifestyle, it was highly possible that the veteran could have 
contracted the virus while serving in the military.  

The Board's decision in August 2005 rejected Dr. IMJ's 
opinion because it was too speculative to serve as a basis 
for service connection, citing Obert v. Brown, 5 Vet. App.30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
and, Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Subsequently, Dr.IMJ submitted a letter in July 2006 stating 
that the veteran had no history of intravenous or intranasal 
drug use, tattoos, piercings or blood transfusions, and that 
it was conceivable that the veteran could have come into 
contact with the virus while serving in the military.  

Dr. IMJ also opined that current reports show the needle-free 
injectors used by the military were a likely source of 
passing on the virus.  In light of that information, Dr. IMJ 
stated an opinion that it was more likely than not that the 
veteran contracted hepatitis C during military service.  

A contrary opinion is found in a VA medical examination in 
June 2007.  The examiner, a physician's assistant, reviewed 
the file, including Dr. IMJ's June 2005 letter, and examined 
the veteran.  

The examiner stated that there was no medical evidence 
relating to the period 1967 (discharge from service) and 1980 
(notation of elevated liver functions), and during that 
period anything could have happened.  The examiner stated 
that he could personally not link the veteran's condition to 
the service at any point.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

First and foremost, the Board notes that Dr. IMJ is shown to 
be a physician specializing in gastroenterology and 
hepatology at a major university medical center and board 
certified in gastroenterology and internal medicine.  The 
Board must accept an opinion by Dr. IMJ as more competent 
than the opinion of a physician's assistant, in that Dr. IMJ 
clearly has more professional knowledge and skill in 
analyzing the data.  

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
However, as noted above the VA examiner was not a physician, 
and the examination report was not countersigned by a 
physician.  

In short, the Board finds that the medical evidence to be at 
least in relative equipoise in showing that the currently 
demonstrated hepatitis C was as likely as not related an 
event or incident involving infection during the veteran's 
military service.  
        
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claim of service connection for 
hepatitis C must be allowed.  



ORDER

Service connection for hepatitis C is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


